By the Court,

Nelson, C. J.
There is no necessary repugnance or contradiction between the two clauses of the will; on the contrary, full effect and operation may be given to both. The first vests the widow1 with a life-estate; the last, the remainder in the daughter.
*484It is true, in the preceding clauses containing dispositions to other children, the testator in terms limited them to take effect after the death of the widow, and, therefore, made them more specific and plain; but the one in question, when taken iri connection with the first clause, is equally so, unless we repudiate altogether an express and positive devise to the plaintiff. The only possible doubt in the case arises from the omission to add the.limitation in the devise to Phebe that is found in the others. Had it been omitted in them, it would have been clear, that neither daughter could take possession till the termination of the life-estate. Did the testator intend by the omission to discriminate between his children ? If he did, I think he 'should have been more specific, and qualified the general devise to his widow. While that stands absolute in terms, and not necessarily repugnant to any other part of the will, full effect must be given to it; and then the interest of the wife of the defendant is but a remainder to take effect in possession on the death of her mother.
New trial denied.